

EXHIBIT 10.2


INCENTIVE STOCK OPTION AGREEMENT


WINLAND ELECTRONICS, INC.
2008 EQUITY INCENTIVE PLAN




THIS AGREEMENT, made effective as of this 6th day of May, 2008, by and between
Winland Electronics, Inc., a Minnesota corporation (the “Company”), and
Thomas J. de Petra (“Participant”).




W I T N E S S E T H:


WHEREAS, Participant on the date hereof is a key employee or officer of the
Company or one of its Subsidiaries; and


WHEREAS, the Company wishes to grant an incentive stock option to Participant to
purchase shares of the Company’s Common Stock pursuant to the Company’s 2008
Equity Incentive Plan (the “Plan”); and


WHEREAS, the Administrator of the Plan has authorized the grant of an incentive
stock option to Participant and has determined that, as of the effective date of
this Agreement, the fair market value of the Company’s Common Stock is $1.74 per
share;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


1.           Grant of Option.  The Company hereby grants to Participant on the
date set forth above (the “Date of Grant”) the right and option (the “Option”)
to purchase all or any portion of an aggregate of fifty thousand (50,000) shares
of Common Stock at a per share price of $1.74 on the terms and conditions set
forth herein and subject to adjustment pursuant to Section 15 of the Plan.  This
Option is intended to be an incentive stock option within the meaning of Section
422, or any successor provision, of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations thereunder, to the extent permitted
under Code Section 422(d).


2.           Duration and Exercisability.


a.           General.  The term during which this Option may be exercised shall
terminate on May 6, 2014, except as otherwise provided in Paragraphs 2(b)
through 2(d) below.  This Option shall become exercisable according to the
following schedule:


Vesting Date
 
Number of Shares
     
May 6, 2009
 
10,000
May 6, 2010
 
10,000
May 6, 2011
 
10,000
May 6, 2012
 
10,000
May 6, 2013
 
10,000
     

Once the Option becomes exercisable to the extent of one hundred percent (100%)
of the aggregate number of shares specified in Paragraph 1, Participant may
continue to exercise this Option under the terms and conditions of this
Agreement until the termination of the Option as provided herein.  If
Participant does not purchase upon an exercise of this Option the full number of
shares which Participant is then entitled to purchase, Participant may purchase
upon any subsequent exercise prior to this Option’s termination such previously
unpurchased shares in addition to those Participant is otherwise entitled to
purchase.


b.           Termination of Employment (other than Disability or Death).  If
Participant’s employment with the Company or any Subsidiary is terminated for
any reason other than disability or death, this Option shall completely
terminate on the earlier of (i) the close of business on the three-month
anniversary date of such termination of employment, and (ii) the expiration date
of this Option stated in Paragraph 2(a) above.  In such period following the
termination of Participant’s employment, this Option shall be exercisable only
to the extent the Option was exercisable on the vesting date immediately
preceding such termination of employment, but had not previously been
exercised.  To the extent this Option was not exercisable upon such termination
of employment, or if Participant does not exercise the Option within the time
specified in this Paragraph 2(b), all rights of Participant under this Option
shall be forfeited.


c.           Disability.  If Participant’s employment terminates because of
disability (as defined in Code Section 22(e), or any successor provision), this
Option shall terminate on the earlier of (i) the close of business on the
twelve-month anniversary date of such termination of employment, and (ii) the
expiration date of this Option stated in Paragraph 2(a) above.  In such period
following the termination of Participant’s employment, this Option shall be
exercisable only to the extent the Option was exercisable on the vesting date
immediately preceding such termination of employment, but had not previously
been exercised.  To the extent this Option was not exercisable upon such
termination of employment, or if Participant does not exercise the Option within
the time specified in this Paragraph 2(c), all rights of Participant under this
Option shall be forfeited.


d.           Death.  In the event of Participant’s death, this Option shall
terminate on the earlier of (i) the close of business on the twelve-month
anniversary date of the date of Participant’s death, and (ii) the expiration
date of this Option stated in Paragraph 2(a) above.  In such period following
Participant’s death, this Option shall be exercisable by the person or persons
to whom Participant’s rights under this Option shall have passed by
Participant’s will or by the laws of descent and distribution only to the extent
the Option was exercisable on the vesting date immediately preceding the date of
Participant’s death, but had not previously been exercised.  To the extent this
Option was not exercisable upon the date of Participant’s death, or if such
person or persons do not exercise this Option within the time specified in this
Paragraph 2(d), all rights under this Option shall be forfeited.


3.           Manner of Exercise.


a.           General.  The Option may be exercised only by Participant (or other
proper party in the event of death or incapacity), subject to the conditions of
the Plan and subject to such other administrative rules as the Administrator may
deem advisable, by delivering within the Option Period written notice of
exercise to the Company at its principal office.  The notice shall state the
number of shares as to which the Option is being exercised and shall be
accompanied by payment in full of the Option price for all shares designated in
the notice.  The exercise of the Option shall be deemed effective upon receipt
of such notice by the Company and upon payment that complies with the terms of
the Plan and this Agreement.  The Option may be exercised with respect to any
number or all of the shares as to which it can then be exercised and, if
partially exercised, may be so exercised as to the unexercised shares any number
of times during the Option period as provided herein.


b.           Form of Payment.  Payment of the option price by Participant shall
be in the form of cash, personal check, certified check or, if not prohibited by
the Administrator, previously acquired shares of Common Stock of the Company, or
any combination thereof.  Any stock so tendered as part of such payment shall be
valued at its Fair Market Value as provided in the Plan.  For purposes of this
Agreement, “previously acquired shares of Common Stock” shall include shares of
Common Stock that are already owned by Participant at the time of exercise.


c.           Stock Transfer Records.  As soon as practicable after the effective
exercise of all or any part of the Option, Participant shall be recorded on the
stock transfer books of the Company as the owner of the shares purchased, and
the Company shall deliver to Participant one or more duly issued stock
certificates evidencing such ownership.  All requisite original issue or
transfer documentary stamp taxes shall be paid by the Company.


4.           Miscellaneous.


a.           Employment; Rights as Shareholder.  This Agreement shall not confer
on Participant any right with respect to continuance of employment by the
Company or any of its Subsidiaries, nor will it interfere in any way with the
right of the Company to terminate such employment.  Participant shall have no
rights as a shareholder with respect to shares subject to this Option until such
shares have been issued to Participant upon exercise of this Option.  No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property), distributions or other rights for which the
record date is prior to the date such shares are issued, except as provided in
Section 15 of the Plan.


b.           Securities Law Compliance.  The exercise of all or any parts of
this Option shall only be effective at such time as counsel to the Company shall
have determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other
laws.  Participant may be required by the Company, as a condition of the
effectiveness of any exercise of this Option, to agree in writing that all
Common Stock to be acquired pursuant to such exercise shall be held, until such
time that such Common Stock is registered and freely tradable under applicable
state and federal securities laws, for Participant’s own account without a view
to any further distribution thereof, that the certificates for such shares shall
bear an appropriate legend to that effect and that such shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.


c.           Mergers, Recapitalizations, Stock Splits, Etc.  Pursuant and
subject to Section 15 of the Plan, certain changes in the number or character of
the Common Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant’s rights
with respect to any unexercised portion of the Option (i.e., Participant shall
have such “anti-dilution” rights under the Option with respect to such events,
but shall not have “preemptive” rights).


d.           Shares Reserved.  The Company shall at all times during the option
period reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.


e.           Withholding Taxes on Disqualifying Disposition.  In the event of a
disqualifying disposition of the shares acquired through the exercise of this
Option, Participant hereby agrees to inform the Company of such
disposition.  Upon notice of a disqualifying disposition, the Company may take
such action as it deems appropriate to insure that, if necessary to comply with
all applicable federal or state income tax laws or regulations, all applicable
federal and state payroll, income or other taxes are withheld from any amounts
payable by the Company to Participant.  If the Company is unable to withhold
such federal and state taxes, for whatever reason, Participant hereby agrees to
pay to the Company an amount equal to the amount the Company would otherwise be
required to withhold under federal or state law.  Participant may, subject to
the approval and discretion of the Administrator or such administrative rules it
may deem advisable, elect to have all or a portion of such tax withholding
obligations satisfied by delivering shares of the Company’s Common Stock having
a fair market value equal to such obligations.  Such election shall be approved
by the Administrator and otherwise comply with such rules as the Administrator
may adopt to assure compliance with Rule 16b-3, or any successor provision, as
then in effect, of the General Rules and Regulations under the Securities
Exchange Act of 1934, if applicable.


f.           Nontransferability.  During the lifetime of Participant, the
accrued Option shall be exercisable only by Participant or by the Participant’s
guardian or other legal representative, and shall not be assignable or
transferable by Participant, in whole or in part, other than by will or by the
laws of descent and distribution.


g.           2008 Equity Incentive Plan.  The Option evidenced by this Agreement
is granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement.  This Agreement is
subject to and in all respects limited and conditioned as provided in the
Plan.  All defined terms of the Plan shall have the same meaning when used in
this Agreement.  The Plan governs this Option and, in the event of any questions
as to the construction of this Agreement or in the event of a conflict between
the Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.


h.           Lockup Period Limitation.  Participant agrees that in the event the
Company advises Participant that it plans an underwritten public offering of its
Common Stock in compliance with the Securities Act of 1933, as amended, and that
the underwriter(s) seeks to impose restrictions under which certain shareholders
may not sell or contract to sell or grant any option to buy or otherwise dispose
of part or all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this option or any of the underlying shares of
Common Stock without the prior written consent of the underwriter(s) or its
representative(s).


i.           Blue Sky Limitation.  Notwithstanding anything in this Agreement to
the contrary, in the event the Company makes any public offering of its
securities and determines in its sole discretion that it is necessary to reduce
the number of issued but unexercised stock purchase rights so as to comply with
any state securities or Blue Sky law limitations with respect thereto, the Board
of Directors of the Company shall have the right (i) to accelerate the
exercisability of this Option and the date on which this Option must be
exercised, provided that the Company gives Participant 15 days’ prior written
notice of such acceleration, and (ii) to cancel any portion of this Option or
any other option granted to Participant pursuant to the Plan which is not
exercised prior to or contemporaneously with such public offering.  Notice shall
be deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.


j.           Stock Legend.  The Administrator may require that the certificates
for any shares of Common Stock purchased by Participant (or, in the case of
death, Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraphs 4(b), 4(h) and 4(i) of this Agreement.


k.           Scope of Agreement.  This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and Participant and any
successor or successors of Participant permitted by Paragraph 2 or Paragraph
4(f) above.


l.           Arbitration.  Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least 10
years.  If the parties cannot agree on an arbitrator within 20 days, any party
may request that the chief judge of the District Court for Hennepin County,
Minnesota, select an arbitrator.  Arbitration will be conducted pursuant to the
provisions of this Agreement, and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement.  Limited civil discovery shall be permitted for
the production of documents and taking of depositions.  Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such dispute.  The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded.  The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable  attorneys’ fees.  Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.


 



  WINLAND ELECTRONICS, INC.          
 
By:
/s/ Thomas J. Goodmanson       Thomas J. Goodmanson, Chairman       COMPANY    
     

 
 

             
 
By:
/s/ Thomas J. de Petra       Thomas J. de Petra       PARTICIPANT          



 

 